DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 24 and 35 are objected to because of the following informalities:
Claim 24 recites “wherein a surface area of the humidified air outlet is 1/2 or greater and 2/3 or less of a surface area of the air inlet”. Because the “or greater” and “or less” portions of the limitation are not fully exercised (i.e. the “or greater” limitation extents only up to 2/3 and the “or less” limitation only extends down to 1/3), examiner suggest clarifying the claim language to reflect that. For instance, Examiner suggests reciting “wherein a surface area of the humidified air outlet is in a range of 1/2 to 2/3 of a surface area of the air inlet”.
Claim 35 recites “a first water level sensor to sense the lowest water level when water in the steam housing reaches a lower end”. The limitation is unclear as to what feature the lower end is the end of.
Claim 35 recites “a first water level sensor to sense the lowest water level when water in the steam housing reaches a lower end; and a second water level sensor to sense the highest water level when the water in the steam housing reaches the lower end”
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the stored water". There is insufficient antecedent basis for this limitation in the claim.
Claims 22-39 depend upon claim 21.
Claim 37 recites the limitation "the filtered air". There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 21-23, 25, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reens US 8,128,069 (hereafter Reens).

Regarding claim 21, Reens teaches an air conditioner (Fig 2a, col 1 lines 15-21), comprising:
a cabinet assembly (assembly comprising 18) forming an inner space (inner space of duct 18), the cabinet assembly having an inlet through which air of an indoor space is introduced into the inner space (col 5 lines 36-39, where one of ordinary skill would understand that typical residential duct systems have an air intake/inlet in at least one room);
a humidification assembly (assembly comprising container 26) disposed within the cabinet assembly to generate humidified air using evaporated water (col 6 lines 20-42),
wherein the humidification assembly comprises a steam housing (housing of container 26) in which water is stored and in which the stored water is evaporated (col 6 lines 20-42), the humidification assembly having an air inlet (59) through which air in the inner space is introduced into the steam housing and a humidified air outlet (outlet of opening 56 on right most tube 32 in Fig 2a) through which the humidified air is discharged (col 5 lines 45-63).

Regarding claim 22, Reens teaches all the limitations of claim 21. Reens further teaches wherein the air inlet and the humidified air outlet are disposed on an upper surface of the steam housing and are spaced apart from each other (as shown in Fig 2a).

Regarding claim 23, Reens teaches all the limitations of claim 21. Reens further teaches wherein a surface area of the air inlet is larger than a surface area of the humidified air outlet (where one of ordinary skill would recognize that the surface area of the air inlet 59 would be larger than the surface area of the single opening 56 of the right most tube 32 in order to avoid excessive pressure drops).

Regarding claim 25, Reens teaches all the limitations of claim 21. Reens further teaches wherein a distance between the humidified air outlet and a bottom surface of the steam housing is greater than a distance between the air inlet and the bottom surface of the steam housing (see Fig 2a, where the bottom of the air inlet is lower than the humidified air outlet).

Regarding claim 39, Reens teaches all the limitations of claim 21. Reens further teaches wherein the humidification assembly supplies the humidified air to a discharge flow channel (tube 32) through which air in the inner space is discharged to the indoor space.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 


Claims 24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Reens as applied to claim 21 above.

Regarding claim 24, Reens teaches all the limitations of claim 21. 
Reens does not teach wherein a surface area of the humidified air outlet is 1/2 or greater and 2/3 or less of a surface area of the air inlet in the Fig 2a embodiment.
Reens teaches in the Fig 2b embodiment where humidity can be conveyed without the use of the dispersal structure of Fig 2a in order to simplify the system (col 7 lines 20-32). Reens teaches where the conduit is sized to deliver the humidified air without droplets to the duct (col 3 lines 23-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reens Fig 2a by incorporating the system without a dispersal structure of Reens Fig 2b in order to simplify the system (col 7 lines 20-32). 
MPEP §2144.05 II states that where a variable is known to affect a result, a prima facie case of obviousness exists to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conduit size (and therefore the outlet size, where the outlet size is the entry portion of the conduit), such as to wherein a surface area of the 

Regarding claim 26, Reens teaches all the limitations of claim 21. Reens further teaches where the water level is controlled (col 6 lines 20-32).
Reens does not state in the Fig 2a embodiment wherein the humidification assembly further comprises: a water pipe, connected to the steam housing, through which water flowing to the steam housing flows
Reens teaches in the Fig 2b embodiment wherein the humidification assembly further comprises: a water pipe, connected to the steam housing, through which water flowing to the steam housing flows in order to control the water (col 7 lines 18-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reens Fig 2a by incorporating the water pipe of Reens Fig 2b in order to control the water (col 7 lines 18-32).

Regarding claim 27, Reens teaches all the limitations of claim 26. 
Reens does not teach in Fig 2a embodiment wherein the water pipe is disposed at a lower end of a peripheral surface and at a rear of the steam housing having the air inlet.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reens Fig 2a by incorporating the water pipe of Reens Fig 2b in order to control the water (col 7 lines 18-32).


Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Reens as applied to claim 21 above and further in view of Novotny et al. US 7,673,859 (hereafter Novotny).

Regarding claim 33, Reens teaches all the limitations of claim 21. Reens further teaches where the water level is controlled (col 6 lines 20-32).
Reens does not teach a water level sensor to sense a lowest water level and a highest water level in the steam housing, wherein the air inlet is spaced a predetermined distance above the highest water level in the steam housing.
Novotny teaches a humidifier (abstract) comprising a water level sensor (36/34) to sense a lowest water level (col 4 lines 41-42, “low level water sensor”) and a highest water level (col 4 line 41, “high level water sensor”) in the steam housing, wherein the air inlet is spaced a predetermined distance above the highest water level 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reens Fig 2a by incorporating the water level sensor of Novotny (36/34) in order to detection the water level (col 4 lines 33-62).

Regarding claim 34, Reens in view of Novotny teaches all the limitations of claim 33. 
Reens does not teach wherein the water level sensor protrudes from an upper surface of the steam housing towards an inside of the steam housing, and is disposed between the air inlet and the humidified air outlet.
Novotny teaches wherein the water level sensor protrudes from an upper surface of the steam housing towards an inside of the steam housing (as shown in Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reens Fig 2a by incorporating the water level sensor of Novotny (36/34) in order to detection the water level (col 4 lines 33-62).
MPEP §2144.04 VI C states that a rearrangement of parts is an obvious design choice if it does not modify the operation of the device. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reens Fig 2a by incorporating the water level sensor 

Regarding claim 35, Reens in view of Novotny teaches all the limitations of claim 33. 
Reens does not teach the water level sensor comprising; a first water level sensor to sense the lowest water level when water in the steam housing reaches a lower end; and a second water level sensor to sense the highest water level when the water in the steam housing reaches the lower end, wherein the air inlet is spaced above the lower end of the second water level sensor.
Novotny teaches the water level sensor comprising; a first water level sensor (36) to sense the lowest water level when water in the steam housing reaches a lower end (col 4 lines 33-62); and a second water level sensor (34) to sense the highest water level when the water in the steam housing reaches the lower end (col 4 lines 33-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reens Fig 2a by incorporating the water level sensor of Novotny (36/34) in order to detection the water level (col 4 lines 33-62).
The modification would have resulted in wherein the air inlet is spaced above the lower end of the second water level sensor because the air inlet, if below the high water level, would allow water leakage.


Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Reens as applied to claim 21 above and further in view of Kim et al. WO2016190527 published 12 Jan. 2016 as translated by US20180147594 (hereafter Kim).

Regarding claim 36, Reens teaches all the limitations of claim 21. 
Reens does not teach wherein the humidification assembly further comprises: a humidification fan, disposed at an upper side of the steam housing, configured to move air in the inner space to flow to a water storage of the steam housing through the air inlet.
Kim teaches wherein the humidification assembly (Fig 2) further comprises: a humidification fan (30), configured to move air in the inner space to flow to a water storage of the steam housing through the air inlet (¶32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reens Fig 2a by incorporating the fan of Kim (30) in order to move air (¶32)
MPEP §2144.04 VI C states that a rearrangement of parts is an obvious design choice if it does not modify the operation of the device. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reens Fig 2a by incorporating the fan disposed at an upper side of the steam housing as a matter of obvious design choice which would not have modified the operation of the device.


Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Reens as applied to claim 21 above and further in view of Whitmer et al. US 2,035,628 (hereafter Whitmer).

Regarding claim 36, Reens teaches all the limitations of claim 21. 
Reens does not teach wherein the air conditioner further comprises: a filter assembly disposed inside the air inlet, to filter air in an indoor space and to supply the filtered air to the indoor space.
Whitmer teaches an air conditioner (Fig 1) wherein the air conditioner further comprises: a filter assembly (13) disposed inside the air inlet, to filter air in an indoor space and to supply the filtered air to the indoor space in order to filter the air (page 1, col 1, lines 17-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reens Fig 2a by incorporating the filter of Whitmer (13) in order to filter the air (page 1, col 1, lines 17-20).


Allowable Subject Matter
s 28-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 28, the closest prior art is KR20100013525. The prior art teaches a humidified air generator (60), a water tank (21), and a drain assembly (22). The prior art does not teach wherein the water connection pipe comprises: a first connection pipe connected with the chamber housing pipe, through which water drained from the water supply assembly flows; a second connection pipe connected with the humidified air generator, through which water suctioned into the humidified air generator and water drained from the humidified air generator flow; a third connection pipe connected with the drain inlet, through which water suctioned into the drain assembly flows; and a three-way pipe connected with the first connection pipe, the second connection pipe, and the third connection pipe. The modification would not have been obvious because the features are not taught by the prior art. No prior art, alone or in combination, teaches all the limitations of claim 28.
Claims 29-32 depend upon claim 28.
Regarding claim 38, the closest prior art is Reens US 8,128,069. Reens teaches all the limitations of claim 21, but does not teach a heat exchange assembly in the air inlet and the drain pan in the lower portion. The modification would not have been obvious because the prior art does not teach the feature and therefore no motivation is provided to modify the prior art. No prior art, alone or in combination, teaches all the limitations of claim 38.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.